In a probate proceeding, Paul Rotondi appeals from a decree of the Surrogate’s Court, Queens County (Nahman, S.), dated February 18, 2004, which admitted to probate the last will and testament of Pia Rotondi dated June 7, 2002.
Ordered that the decree is affirmed, with costs.
Louis Rotondi, Paul Rotondi and Michael Rotondi are the sons of the decedent. In the subject will, the decedent left the bulk of her estate to Louis Rotondi, and appointed him as the executor. The will contains an in terrorem clause. After SCPA *11101404 examinations, Louis Rotondi offered the will for probate. The Surrogate’s Court admitted the will to probate. We affirm.
Contrary to Paul Rotondi’s contention, the admission of the will into probate did not violate an agreement between the parties to continue the SCPA 1404 examinations, and did not deprive him of an opportunity to conduct a full investigation pursuant to SCPA 1404 and EPTL 3-3.5 (see Matter of Ellis, 252 AD2d 118 [1998]). Further, none of the evidence adduced at the SCPA 1404 examinations revealed that Louis Rotondi exercised undue influence over the decedent or any other ground to prevent the admission of the will to probate. Florio, J.P., H. Miller, Ritter and Rivera, JJ., concur.